Citation Nr: 1508802	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a headache disability, to include as secondary to service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The appellant had active service from May 1955 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

This case was previously before the Board in April 2011 and June 2013, when it was remanded for further development, to include obtaining VA examinations and opinions.  The claim was subsequently returned to the Board and, in November 2013, the Board issued a decision on the merits of the appellant's claim.  More specifically, the Board denied the appellant' claim for benefits.

The appellant then appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), which then vacated and remanded the Board's Decision.  The claim has been returned to the Board for further action.  

The appellant's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete record upon which to decide the appellant's claim of entitlement to service connection for a headache disability, to include as secondary to the service-connected psychiatric disorder.  

As indicated above, the Court found that the Board erred when it relied upon two medical examinations, which, in its opinion, were incomplete and based upon faulty data.  In this regard, the Court indicated that the Board should have afforded the appellant an additional medical examination in order to determine whether his headaches, regardless of type, were aggravated by or secondary to his service-connected dysthymic disorder.  The Court concluded that since VA did not obtain an adequate examination, the medical evidence of record was deficient and could not be used in making a determination on the issue. See Barr v. Nicholson, 21 Vet. App. 303 (2007), Bowling v. Principi, 15 Vet. App. 1 (2011).  As such, and in keeping with the directives of the Court, the Board shall remand the claim so that a neurological examination of the appellant may be accomplished.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the agency of original jurisdiction of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the agency of original jurisdiction should also undertake any other development and/or notification action deemed warranted by the VCAA prior to re-adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with the Court's pronouncements and due process requirements, the case is REMANDED to the agency of original jurisdiction for the following redevelopment:

1.  The agency of original jurisdiction shall take appropriate steps to contact the appellant and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, that have treated him since service for his claimed disability.  This shall specifically include updated treatment records from VA.  The aid of the appellant in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the appellant informed in writing.  The appellant submit medical records directly to VA.

2.  The agency of original jurisdiction shall then schedule the appellant for a VA neurological examination to determine the etiology of any found headache disorder.  The examination should not be accomplished by the examiners who examined the appellant in August 2011 and 2013, and the examination must be accomplished by a physician.  The claims file  must be made available to the examiner and the examiner must indicate that he or she has reviewed the appellant's complete claims folder prior to the examination.  All necessary tests and studies are to be performed, and all findings are to be reported in detail.

The examiner should answer all of the following questions as definitively as possible:

(a) Is it at least as likely as not that any diagnosed headache disability had its onset in service, had its onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that any diagnosed headache disability was caused (in whole or in part) by a service-connected disability (including dysthymic disorder)?
(c)  Is it at least as likely as not that any diagnosed headache disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability (including dysthymic disorder)?

If any diagnosed headache disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the appellant is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific type of headache disability in the appellant's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

3.  The agency of original jurisdiction will then review 
the appellant's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

